Name: 77/475/EEC: Council Decision of 25 July 1977 amending Decision 75/459/EEC on action by the European Social Fund for persons affected by employment difficulties and Decision 76/206/EEC on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-08-03

 Avis juridique important|31977D047577/475/EEC: Council Decision of 25 July 1977 amending Decision 75/459/EEC on action by the European Social Fund for persons affected by employment difficulties and Decision 76/206/EEC on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries Official Journal L 196 , 03/08/1977 P. 0013 - 0013****( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) OJ NO C 133 , 6 . 6 . 1977 , P . 39 . ( 3 ) OJ NO C 126 , 28 . 5 . 1977 , P . 2 . ( 4 ) OJ NO L 199 , 30 . 7 . 1975 , P . 36 . ( 5 ) OJ NO L 39 , 14 . 2 . 1976 , P . 39 . II ( ACTS WHOSE PUBLICATION IS NOT OBLIGATORY ) COUNCIL COUNCIL DECISION OF 25 JULY 1977 AMENDING DECISION 75/459/EEC ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES AND DECISION 76/206/EEC ON INTERVENTION BY THE EUROPEAN SOCIAL FUND IN FAVOUR OF PERSONS OCCUPIED IN THE TEXTILE AND CLOTHING INDUSTRIES ( 77/475/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS COUNCIL DECISION 75/459/EEC OF 22 JULY 1975 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES ( 4 ) EXPIRES TWO YEARS AFTER ITS ENTRY INTO FORCE , NAMELY ON 4 AUGUST 1977 ; WHEREAS COUNCIL DECISION 76/206/EEC OF 9 FEBRUARY 1976 ON INTERVENTION BY THE EUROPEAN SOCIAL FUND IN FAVOUR OF PERSONS OCCUPIED IN THE TEXTILE AND CLOTHING INDUSTRIES ( 5 ) EXPIRES 18 MONTHS AFTER ITS ENTRY INTO FORCE , NAMELY ON 15 AUGUST 1977 ; WHEREAS ANY INTERRUPTION IN THE FINANCING OF OPERATIONS UNDER DECISIONS 75/459/EEC AND 76/206/EEC SHOULD BE AVOIDED , WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 11 OF DECISION 71/66/EEC , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE SECOND PARAGRAPH OF ARTICLE 5 OF DECISION 75/459/EEC AND THE SECOND PARAGRAPH OF ARTICLE 3 OF DECISION 76/206/EEC SHALL BE REPLACED BY THE FOLLOWING : ' IT SHALL APPLY TO OPERATIONS OF WHICH THE DRAFT HAS RECEIVED THE APPROVAL OF THE COMMISSION BEFORE 31 DECEMBER 1977 . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 25 JULY 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET